Curia, per Savage, Ch. J.
The Court of Common Pleas adopted the true measure of damages. The defendant below acknowledged, by his several notes, the amount of the debt due in dollars and cents. The delivery of the salt was the mere mode of payment. He might have *153avoided the payment of the whole sum by this delivery; hut not having done so, he should not be discharged by paying less than the debt which he has agreed to be due. This precise question was very fully considered in Brooks v. Hubbard, cited by the counsel for the defendant in error ; and the rule acted upon in this case, hoi den to he the correct one. The same rule was recognized by this Court, in Smith v. Smith, (2 John. Rep. 235, 243.) The judgment must he affirmed.
Judgment affirmed,